The opinion of the court was delivered by
Mr. Justice McIver.
This was an action to foreclose a mortgage on real estate, to which other persons holding senior liens were made parties. The only controversy presented by this appeal is as to the validity of three of the mortgages, which are assailed by appellant upon the ground that she was a married *459woman at the time they were executed, and as such had no power to execute such mortgages. Taking these three mortgages in the order of their dates, they are as follows :
1. A mortgage, bearing date the day of March, 1882, from Mary A. Bookman to Mary A. Holmes, to secure the payment of a bond to her of even date, the condition of which was nineteen hundred and twelve 77-100 dollars, payable in four instalments, the three first being $500 each, and the fourth being $112.77 ; first instalment being payable on 1st January, 1883, and the others on each succeeding January, with interest payable annually.
2. A mortgage of M. A. Bookman to Smythe & Adger, bearing date 4th March, 1883, to secure the payment of the joint bond of A. G. Bookman (appellant’s husband), appellant herself, and Mary A. Holmes, bearing even date with the mortgage, in the penal sum of twelve hundred dollars, the condition being that said A. G. Bookman should pay by a time specified to said Smythe & Adger, ‘"all such sums as he may owe them for money lent and supplies furnished during the present year, or on any other account whatever as the same shall be charged against him in the books of the said Smythe & Adger, with interest,” &c. The account of advances under this bond were charged on the books against A. G. Bookman alone. On the same day an agreement in writing was entered into by Smythe & Adger, of the first part, with A. G. Bookman and Mary A. Bookman, of the second part, whereby the parties of the first part agreed to advance to the parties of the second part either in money or supplies, to an amount not exceeding $600, in consideration whereof the parties of the second part agreed to ship to the parties of the first part, by a time specified, all their cotton, pledging at least forty bales. This bond and mortgage has passed by assignment to the defendant, James A. Brice.
3. A mortgage of M. A. Bookman to Edward R. Arthur, attorney, bearing date the 5th January, 1884, to secure the payment of appellant’s bond, of even date, in the penal sum of five thousand dollars, conditioned for the payment of twenty-five hundred dollars, in certain instalments and at certain times therein specified. This bond and mortgage was given for money bor*460rowed from Mary A. Holmes, and though made payable to Arthur, as her attorney, was really intended for her benefit, and was accordingly by him transferred to her, and by her assigned to the plaintiff herein.
As to the first mortgage, it is very clear that the defence set up cannot be sustained, for it bears date prior to the amendment of the law limiting the right of a married woman to contract. It is insisted, however, by appellant that though such is the fact, yet as the bond was given to indemnify M. A. Holmes against any liability which she might incur as surety for the appellant, and as the notes upon which M. A. Holmes did afterwards incur liability for appellant were executed after the amendment of the married woman law; and were not contracts such as appellant then had the power to make, she cannot now be made liable on said bond and mortgage. Assuming, for the purposes of this inquiry only, that the legal position upon which the appellant rests her defence is correct, the question of fact would still remain, whether the bond and mortgage was executed for the purpose of indemnity only. Now, it is quite certain that no such fact is found by the Circuit Judge, but, on the contrary, he must have found the reverse to be the fact, for he sustained this mortgage. And as there was quite sufficient evidence to sustain such finding, we certainly will not disturb it. The terms of the bond itself would go very far towards negativing the idea that it was intended for indemnity only, and this, with the other evidence on this point, would be sufficient to rebut the testimony on the part of appellant tending to show that the bond was given merely for indemnity.
As to the second mortgage stated above, there is more difficulty. The papers on their face show that it was given to secure a debt of the husband, rather than a debt of the wife, and it was incumbent on the holder of this mortgage to show affirmatively that the debt which this mortgage was given to secure arose out of a contract which a married woman was competent to make, and this, we think, has not been done. It is true that there is some testimony tending to show that the supplies were furnished for the plantation of appellant, but there is no evidence that they were furnished at her request, or that the planting operations *461were carried on by her either directly or through an agent. The testimony of A. Gr. Bookman is that he got the money — six hundred dollars — from Smythe & Adger, and with it bought supplies, some, but not all, of which were used on the plantation belonging to his wife. But he does not say that he was running the plantation as agent for his wife. The only other testimony upon that subject is that of Flenniken, to the effect that “the goods sold by witness to Bookman consisted of plantation goods and supplies.” But he does not say whether they were bought for the use of appellant on her plantation, or for the Craig place which Bookman speaks of cultivating that year. Again, there is no evidence whatever as to what portions of the goods so purchased were for the plantation and what for family supplies.
As to the agreement between Smythe & Adger, of the one part, and Bookman and his wife, of the other part, whereby the former agreed to advance to the latter a sum not exceeding six hundred dollars, it is quite sufficient to say that the testimony shows that the advances were made to A. Gr. Bookman individually, and so charged on the books of Smythe and Adger, and there is no testimony tending to show that any advances were made to or for the use of the appellant. It seems to us that such loose testimony is entirely insufficient to fix a liability on the appellant on a bond which upon its face shows was given for a debt of the husband. It is true that the Circuit Judge sustained this mortgage also, but upon what ground we are not informed. There is no discussion of the subject in his decree, and nothing, in fact, said about it, except simply to put it down as one of the claims to be paid in the order of its rank. Even if we should assume that the Circuit Judge found as matter of fact that this debt was contracted for the benefit of appellant’s separate estate, we would be compelled to say that such finding is so clearly against the evidence that we could not sustain it.
As to the third mortgage, now held by plaintiff as assignee of M. A. Holmes, we agree with the Circuit Judge that there is testimony sufficient to show that the defendant borrowed the money herself; all that her husband had to do with it being as agent for his wife, and that one of the inducements, and probably the main inducement, for defendant to borrow the moi ey was *462to free her plantation from debt. If this be so, then it is wholly immaterial to inquire what disposition was made of the money after it was borrowed, as there is not the slightest evidence that the lender knew or even had any reason to suspect that the money was borrowed for the use of the husband and not for the wife. On the contrary, the testimony is clear that a part of the money was applied to a judgment, which, whether it was in fact a lien on defendant’s property, was so understood to be by the lender, and the balance was by special directions sent to A. G. Bookman, as attorney for appellant. This mortgage must therefore, under the principles established by many recent cases, be sustained as a valid claim against appellant.
The judgment of this court is, that the judgment of the Circuit Court be affirmed in all respects, except so far as it establishes the validity of the mortgage to Smythe & Adger, now held by James A. Brice, as assignee, in which respect it is reversed.